In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Queens County (Bogacz, J.), dated January 11, 2000, as denied her cross motion to vacate the intervenor status granted to the former foster parents.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Under the circumstances of this case, we find no basis to disturb the order insofar as appealed from.
The Family Court, Queens County, is directed to complete this proceeding forthwith. Goldstein, J. P., McGinity, Feuerstein and Smith, JJ., concur.